DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 in response to Office Actions dated November 30, 2020 and March 8, 2021 has been entered. Claims 1-19 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of new ground of rejection necessitated due to claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 recite the limitation "the first information" in lines 9-10 of independent claim 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US Patent Application Publication No. 2017/0053650), and further in view of Kim (US Patent Application Publication No. 2018/0277112).
Regarding claim 1, Ogawa teaches an electronic device (Fig. 2 items 100, Fig. 12 item 300) comprising:
a communication device comprising communication circuitry (Fig. 2 item 110) configured to receive information corresponding to a voice recognition device from the voice recognition device based on the voice recognition device being detected within a predetermined distance from the electronic device (Paragraphs 0054, 0066-0067 
a storage device comprising a memory configured to store the first information of corresponding to the detected voice recognition device (Fig. 4, Paragraphs 0055, 0060-0061, 0069); and
a controller (Fig. 2 item 120, Fig. 12 item 300) configured to:
based on a user voice input is received through a voice recognition device (vending machine receiving user voice input through by glass type terminal), receive, from a server, a second information corresponding to the voice recognition device that received the user voice input (vending machine receiving from server “user dictionary” words corresponding to glass type terminal user), and
based on the received second information (“user dictionary” word), corresponding to the voice recognition device that received the user voice input (corresponding to glass type terminal user input), being corresponding to the first information stored in the storage device (command word matching the “dictionary words”), control the electronic device to perform the functions (Paragraphs 0113-0119) (Paragraphs 0042-0131 for complete details).
Ogawa teaches performing various functions based on voice recognition and also teaches various voice recognition devices including a TV set, an audio device, a lighting apparatus etc., bur Ogawa does not teach common functions such as to stop outputting sound or to reduce a volume of sound being output.
or to reduce a volume of sound being output (Paragraphs 0061,0084-0067, 0072-0074, 0087, 0110-0111,0018, 0142, 0153, 0155 electronic device 100 or 400 itself as audio device controls its own output, 0153, 0155) (Paragraphs 0042-0164 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Ogawa to include a communication device comprising communication circuitry configured to detect a voice recognition device within a specified distance of the electronic device and receiving voice commands, store the identification information of the detected voice recognition device, and a controller configured to: stop outputting sound or to reduce a volume of sound being output as taught by Kim in order to enable 'the use of the voice-based service while an audio device outputs audio sounds” (Kim, Paragraph 0007).
Regarding claim 2, Kim teaches the communication device is configured to receive a sound output stop command for the electronic device from the server, and the controller is configured to compare the received second information with the first information stored in the storage device based on the 20communication device receiving the second information corresponding to the voice recognition device that has received the user voice input and the sound output stop command for the electronic device from the server (Fig. 7 steps S750, S755, S775, S780, S790, S795, Paragraphs 0148-0164, electronic device 2 receiving command from electronic device acting as a server and transmitting to audio device 2, Paragraph 0163 operations performed in server to control the device). Ogawa teaches the communication device is configured to receive a sound output stop command for the electronic device from the server, and the controller is configured to compare the received second information with the first information stored in the storage device based on the 20communication device receiving the second information corresponding to the voice recognition device that has received the user voice input and the received command for the electronic device from the server (Paragraphs 0113-0119).
Regarding claim 3, Kim teaches the controller is 25configured to reduce a volume of sound being output from the electronic device to a predetermined volume based on the controller determining that the received second information is identical to the stored first information (Paragraphs 0053, 0069-0074, 0137 using pre-stored identification information to reduce audio output to predetermined level).
Regarding claim 5, Kim teaches the controller is 5configured to control the electronic device to continue outputting sound based on the controller determining that 
Regarding claim 6, Ogawa teaches the communication 10device includes a Bluetooth Low Energy (BLE) module comprising BLE circuitry, and is configured to detect the voice recognition device located within the predetermined distance of the electronic device through short-range communication of the BLE module (Paragraphs 0054, 0067). Kim teaches the communication 10device includes a Bluetooth Low Energy (BLE) module comprising BLE circuitry, and is configured to detect the voice recognition device located within the predetermined distance of the electronic device through short-range communication of the BLE module (Paragraph 0096 any of the various Near Field Communication protocols). 
Regarding claim 7, Ogawa teaches the first 15information corresponding to the voice recognition device stored in the storage device comprises a Media Access Control (MAC) address assigned to a network based on the voice recognition device accessing 
Regarding claim 8, Ogawa teaches a method of controlling an electronic device (Fig. 2 items 100, Fig. 12 item 300) comprising:
receiving a first information corresponding to a voice recognition device from the voice recognition device based on the voice recognition device being detected within a predetermined distance from the electronic device (Paragraphs 0054, 0066-0067 exchange information on detection in proximity, 0060-0061 information including name, identification (serial number), activation word, 0113-0114 vending machine storing “user dictionary” word information of user wearing glass type voice recognition device);
storing the first information corresponding to the detected voice recognition device (Fig. 4, Paragraphs 0055, 0060-0061, 0069);
based on a user voice input is received through a voice recognition device (vending machine receiving user voice input through by glass type terminal), receiving, from a server, a second information corresponding to the voice recognition device that received the user voice input (vending machine receiving from server “user dictionary” words corresponding to glass type terminal user), and
based on the received second information (“user dictionary” word) being corresponding to the first information stored in the storage device (command word matching the “dictionary words”), controlling, the electronic device to perform the functions (Paragraphs 0113-0119) (Paragraphs 0042-0131 for complete details).
or to reduce a volume of sound being output.
However, in the similar field, Kim teaches receiving a first information corresponding to a voice recognition device being detected within a specified distance of the electronic device (Paragraphs 0045-0049 smart TV, smart speaker, 0054-0055, 0060-0063 voice recognition receiving specific word or utterance, 0056-0075, 0069, 0072, 0086, 0091,0095, 0121, 0119-0125, 0131-0137, 0140 various methods of detecting); storing the first information corresponding to the detected voice recognition device (Paragraphs 0065, 0072, 0100, 0114, 0155); and stopping outputting sound or reducing a volume of sound being output (Paragraphs 0061,0084-0067, 0072-0074, 0087, 0110-0111,0018, 0142, 0153, 0155 electronic device 100 or 400 itself as audio device controls its own output, 0153, 0155) (Paragraphs 0042-0164 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Ogawa to receive voice commands, store the identification information of the detected voice recognition device, and stop outputting sound or reduce a volume of sound being output as taught by Kim in order to enable 'the use of the voice-based service while an audio device outputs audio sounds” (Kim, Paragraph 0007).
Regarding claim 9, refer to rejections for claim 8 and claim 2.
Regarding claim 10, refer to rejections for claim 8 and claim 3.
Regarding claim 12, refer to rejections for claim 8 and claim 5.
Regarding claim 13, refer to rejections for claim 8 and claim 6.
Regarding claim 14, Ogawa teaches a control system (Figs. 2, 12) comprising:
an electronic device (Fig. 2 items 100, Fig. 12 item 300);
a voice recognition device comprising voice recognition circuitry configured to receive a user voice input (Paragraphs 0090, 0114-0115 voice recognizing glass type terminal receiving user voice input); and
a server configured to transmit a second information corresponding to the voice recognition device that has received the user voice input to the electronic device (Paragraph 0118 “user dictionary” corresponding to user input received by voice recognizing glass type terminal transmitted from the server to the vending machine),
wherein the electronic device is configured to:
based on a voice recognition device being detected within a predetermined distance from the electronic device, receive a first information corresponding to the detected voice recognition device from the detected voice recognition device (Paragraphs 0113-0116 voice recognizing glass type terminal within proximity of vending machine, vending machine receiving user voice input);
to store the first information corresponding to the detected voice recognition device (Fig. 4); 
to receive, from the server, the second information corresponding to the voice recognition device that has received the user voice (Paragraph 0118 “user dictionary” corresponding to user input received by voice recognizing glass type terminal transmitted from the server to the vending machine); and

Ogawa teaches performing various functions based on voice recognition and also teaches various voice recognition devices including a TV set, an audio device, a lighting apparatus etc., bur Ogawa does not teach common functions such as to stop outputting sound or to reduce a volume of sound being output.
However, in the similar field, Kim teaches to receive information corresponding to a voice recognition device being detected within a specified distance of the electronic device (Paragraphs 0045-0049 smart TV, smart speaker, 0054-0055, 0060-0063 voice recognition receiving specific word or utterance, 0056-0075, 0069, 0072, 0086, 0091,0095, 0121, 0119-0125, 0131-0137, 0140 various methods of detecting); to store the first information corresponding to the detected voice recognition device (Paragraphs 0065, 0072, 0100, 0114, 0155); and to stop outputting sound or to reduce a volume of sound being output (Paragraphs 0061,0084-0067, 0072-0074, 0087, 0110-0111,0018, 0142, 0153, 0155 electronic device 100 or 400 itself as audio device controls its own output, 0153, 0155) (Paragraphs 0042-0164 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Ogawa to receive voice commands, the first information corresponding to the detected voice recognition device, and to stop outputting sound or to reduce a volume of sound being output as 
Regarding claim 15, refer to rejections for claim 14 and claim 2.
Regarding claim 16, refer to rejections for claim 14 and claim 3.
Regarding claim 18, refer to rejections for claim 14 and claim 5.
Regarding claim 19, refer to rejections for claim 14 and claim 6.

Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa and Kim as applied to claims 1, 8, 14 above, and further in view of Mihailidis (US Patent Application Publication 2013/0100268).
Regarding claim 4, Kim teaches the controller is 30configured to control the electronic device to power down (Paragraphs 0053, 0069-0074, 0137 reduce audio output to predetermined level), and Ogawa teaches performing different actions on the controller determining that the received first information is identical to the stored second information (Paragraphs 0113-0119), but Ogawa and Kim do not teach to perform the function of power off.
However, in the similar field of communication, Mihailidis teaches the controller is 30configured to control the electronic device to power off (Paragraphs 0070-0073). (Note: the Applicant is advised to refer to Ouchi (US Patent Application Publication No. 2012/0245932) Fig. 6 and to Liu (US Patent Application Publication No. 2017/0047066) Paragraphs 0150-0153 for such common knowledge of performing functions controlled by voice recognition device.).

Regarding claim 11, refer to rejections for claim 8 and claim 4.
Regarding claim 17, refer to rejections for claim 14 and claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653